                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

In Re:                                                    Case No.:      20-80240-CRJ13
         Adam Bennett Loveless                            Chapter:       13
         Nicole Therese Loveless                          Judge:         Jessup




      Nicole Therese Loveless


            Plaintiff,


      vs.                                                     A.P. No:   20-80


      NXTStep Family Law, P.C.


            Defendants.


____________________________________________________/


                     COMPLAINT FOR VIOLATION OF AUTOMATIC STAY


      Now Comes, Nicole Therese Loveless , Debtor in the aforementioned bankruptcy case
and Plaintiff “Plaintiff” in this adversary proceeding, by and through his attorney, Joseph G.
Pleva, hereby makes the following allegations in his complaint against the Defendants
NXTStep Family Law, P.C. “Defendants”.


                                          INTRODUCTION



1.       This is an action for damages filed by the debtor pursuant to Section 362(a)(4),
         (a)(5), and (a)(6) of the Bankruptcy Code and Rules 7001 and 2106 of the Federal




Case 20-80140-CRJ          Doc 1     Filed 10/12/20 Entered 10/12/20 14:50:11      Desc Main
                                     Document      Page 1 of 5
     Rules of Bankruptcy Procedure and for injunctive relief to prohibit future violations
     of the Bankruptcy Code.

2.   This action is also filed to enforce and to implement provisions of the Confirmed
     Chapter 13 Plan and other Bankruptcy Code provisions and Rules related thereto.



                              JURISDICTION AND VENUE

3.   Jurisdiction is conferred on this Court pursuant to the provisions of Sections 157
     and 1334 of Title 28 of the United States Code, and Sections 362, 506, 524(i), 1306,
     1322, 1328 of the Bankruptcy Code, and rules 7001 and 2016 of the Bankruptcy
     Court has jurisdiction to enter a final order.

4.   This matter is a core proceeding and therefore the Bankruptcy Code has jurisdiction
     to enter a final order.

5.   Venue lies in this Distict pursuant to Section 1391(b) of Title 28 of the United States
     Code.



                                        PARTIES



6.   Plaintiff is a debtor in the above referenced Chapter 13 Bankruptcy Case which was
     commenced on January 23, 2020. Defendant NEXStep Family Law, P.C. “NEXStep“ is
     a comapny organized and existing, to the best of Plaintiff’s knowedge, under the
     laws of the State of Alabama.

7.   At all times material to this complaint, Defendants regularly and systematically
     conducted business in the State of Alabama, and particularly within that portion of
     the State of Alabama lying within this court’s distict and division, and it is these
     business transactions that give rise to this litigation.

8.   Defendant is listed as a creditor in the Schedules filed by Plaintiff in his Bankruptcy
     Petition. The addrress provided by Plaintiff on Schedule F of his Bankruptcy
     petition is the regular place of business for defendants.




Case 20-80140-CRJ     Doc 1    Filed 10/12/20 Entered 10/12/20 14:50:11           Desc Main
                               Document      Page 2 of 5
9.    Plaintiff brings this action to recover the actual damages she has sustained as a
      result of Defendant’s wilful violation of the automatic stay in this case and to
      recover punitive damages from Defendant for that violation.

10.   This adversary proceeding arises in a case under Title 11 of the United States Code
      and is a core proceeding since it concerns administration of Plaintiff’s banrkuptcy
      estate and affects the adjustment of the debtor-creditor relationship between
      Plaintiff and Defendant. As this is a core proceeding, this court has jurisidiction over
      this adversary proceeding pursuant to 28 U.S.C. Section 157(b)(2)(A), (E), and (O),
      and 28 U.S.C. Section 1334(b).



                                FACTUAL ALLEGATIONS



11.   Plaintiff incorporates by reference the allegations in paragraphs 1-10 of this
      complaint.

12.   On or about April 9, 2019 Plaintiff visited Defendant’s and entered into a retainer
      agreement for legal services related to a family law matter.

13.   On January 23, 2020, Plaintiff, unable to pay this obligation as well as his other
      debts, filed a Petition for Bankruptcy Relief under Chapter 13 of the United States
      Bankruptcy Code.

14.   Pursuant to Section 362(a) of the Bankruptcy Code, the commencement of Plaintiff’s
      bankruptcy case gave rise to an automatic stay injunction which, among other
      things, prohibits Defendant from attempting to collect from Plaintiff any pre-
      petition obligation owed by Plaintiff to Defendant other than by filing a claim with
      this Court for payment under the terms of the Chapter 13 Plan.

15.   As part of the schedules filed along with his Petition, Plaintiff listed Defendant as a
      creditor. Plaintiff listed Defendant’s address as 1000 Church St., NW, Huntsville, AL
      35801. Plaintiff listed the amount owing to Defendant as $637.75.

16.   The above listed address is an address for Defendant that appeared on statements
      provided by Defendant to Plaintiff prior to her filing for Bankruptcy relief. As well,
      this address is the physical address of Defendant’s law offices.

17.   On January 25, 2020, this Court served a copy of the Notice of Chapter 13
      Bankruptcy Case on the Defendant and all other listed creditors by the Bankruptcy



Case 20-80140-CRJ      Doc 1    Filed 10/12/20 Entered 10/12/20 14:50:11          Desc Main
                                Document      Page 3 of 5
      Court. Said notice states what rights creditors have, and what actions they are
      barred from taking as a result of the imposition of the Automatic Stay Injunction.
      The notice further states that creditors who violate the stay can be required to pay
      actual and punitive damages and attorney fees.

18.   On February 11, 2020, Defendant filed a proof of claim (PACER CLAIM #5)in
      Plaintiff’s underlying Bankruptcy Case. Defendant listed their address as 1000
      Church St., NW, Huntsville, AL 35801.

19.   Despite having both notice and actual knowledge of the commencement of Plaintiff’s
      Bankruptcy case, on October 2, 2020 Defendant commenced a collection action in
      Madison County Small Claims Court (Case No. 47-SM-2020-904367.00)

20.   As a result of having been listed as a creditor in Plaintiff’s bankruptcy petition,
      Defendant received both notice and was provided actual knowledge of both the
      commencement of Plaintiff’s case of and all subsequent proceedings. Moreover, the
      fact that Defendant filed a claim in Plaintiff’s Bankruptcy case provides clear proof
      that they knew of the bankruptcy filing.

21.   Despite the imposition of the automatic stay by the commencement of the case and
      despite having both notice and actual knowledge of the commencement of the case
      and imposition of the automatic stay, Defendant sent or caused to be sent to
      Plaintiff, correspondance on March 6, 2019 and November 22, 2019 that were
      intended to be an attempt to collect from Plaintiff a pre-petition obligation owed by
      Plaintiff to Defendant.

22.   The actions of Defendant violate 11 USC 362(a)(6) as set forth in this complaint.

23.   Plaintiff has sustained and continues to sustain injury and damage as a result of the
      Defendant’s continuing violation of the automatic stay.

24.   Under 11 USC §362(k)(1), Plaintiff is enttiled to an award of compensatory
      damages, including costs and attorney’s fees, and punitive damages against
      Defendant for its willful, systematic, and intentional violation(s) of the automatic
      stay. This Defendant, as a law practice with attorneys licensed to practice law in the
      State of Alabama should understand the Automatic Stay injunction. The fact that
      they knew of the Bankruptcy and Automatic Stay injunction and proceeded to bring
      suit against plaintiff is a should give rise to such punitive damages as the court sees
      appropriate under the circumstances.

25.   Defendant’s actions evince contempt and disdain for this Honorable Court, the
      orders it issues, and the protection afforded by Title 11 of the United States Code.




Case 20-80140-CRJ      Doc 1    Filed 10/12/20 Entered 10/12/20 14:50:11          Desc Main
                                Document      Page 4 of 5
WHEREFORE, Plaintiff asks this court to enter a Judgment:



     1. Awarding Plaintiff compensitory damages against Defendant including reasonable
        attorneys fees and costs incurred by Plaintiff in preparation and prosecurtion of
        this adversary proceeding;

     2. Awarding Plaintiff punitive damages against Defendant for its wilful, systemic,
        repeated, and intentional violation of this Automatic Stay Injunction, such
        damages being intended to instill in Defendant and other creditors due respect for
        this court and its orders and to deter them from taking similar action against
        Plaintiff and other similarly situated debtors in the future,

     3. Granting Plaintiff any additional or different relief this court deems appropriate
        under the circumstances.

                                                 Respectfully Submitted,


Date: October 12, 2020                           /s/ Joseph G. Pleva
                                                 Joseph G. Pleva
                                                 Attorney for Debtor
                                                 3330 L and N Dr., Suite C
                                                 Huntsville, AL 35801
                                                 256-617-7115
                                                 plevalaw@gmail.com




Case 20-80140-CRJ      Doc 1    Filed 10/12/20 Entered 10/12/20 14:50:11         Desc Main
                                Document      Page 5 of 5
